IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43483

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 470
                                                )
       Plaintiff-Respondent,                    )    Filed: April 5, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
WALLACE E. MORGAN,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge; Hon. Rick L. Bollar,
       Magistrate.

       Order from the district court, on intermediate appeal, affirming the magistrate’s
       denial of motion to withdraw guilty plea, vacated and case remanded.

       Dennis Byington, Mini-Cassia Public Defender; Jacob D. Twiggs, Deputy Public
       Defender, Burley, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Wallace E. Morgan appeals from the district court’s order, on intermediate appeal,
affirming the magistrate’s denial of Morgan’s motion to withdraw his guilty plea. Specifically,
Morgan argues the district court abused its discretion because Morgan demonstrated a just reason
to withdraw his guilty plea. For the reasons explained below, we vacate the district court’s order
and remand for further proceedings.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       On April 16, 2014, an officer stopped Morgan after the officer observed Morgan driving
erratically. Morgan’s eyes were glassy and red, and his speech was somewhat slurred. The
officer arrested Morgan for driving under the influence (DUI) after Morgan failed field sobriety

                                                1
tests. Morgan was transported to jail, and a pat search revealed marijuana in his pocket. Morgan
refused to submit to a blood draw, so his driver’s license was automatically suspended pursuant
to Idaho Code § 18-8002A(2)(c).1
       The State charged Morgan with DUI and possession of marijuana. In August 2014,
Morgan and the State entered into a plea agreement. Morgan pled guilty to possession of
marijuana. In exchange, the State dismissed the DUI charge and a separate misdemeanor for
driving without privileges. Pursuant to the plea agreement, the court also entered an order
rescinding the suspension of Morgan’s driver’s license. The case was set for sentencing on
September 2, 2014.
       Prior to sentencing, Morgan learned that the Idaho Transportation Department
disregarded the court’s order to rescind his driver’s license suspension.       The Department
reasoned that the suspension was administrative in nature and not subject to court review.
Morgan subsequently filed a motion to withdraw his guilty plea, arguing that his driver’s license
suspension being rescinded was material to his agreeing to the offer. The magistrate heard
arguments on the motion and determined that Morgan failed to make the requisite showing of
just reason to withdraw the guilty plea.     The magistrate reasoned that the material term--
rescinding the driver’s license suspension--was a legal impossibility. Moreover, the magistrate
reasoned that granting the motion to withdraw the guilty plea was not in Morgan’s interest
because the State could then pursue the two enhanceable misdemeanors that were originally
dismissed. The magistrate therefore denied Morgan’s motion.
       The magistrate sentenced Morgan for possession of marijuana. Morgan appealed from
the denial of his motion to withdraw his guilty plea. The district court affirmed the magistrate’s
denial of the motion, reasoning that the magistrate did not abuse its discretion and exercised
sound judgment in denying Morgan’s motion. Specifically, the district court determined that
Morgan failed to show just reason to withdraw his guilty plea because he did not demonstrate
that withdrawal would have any effect on the state of his driver’s license and because Morgan
failed to demonstrate that he did not understand the charges to which he pled guilty. Morgan




1
        Idaho Code § 18-8002A(2)(c), the administrative license suspension statute, mandates
driver’s license suspension upon failure to submit to or failure to pass evidentiary testing for
alcohol or other intoxicating substances.
                                                2
appeals from the district court’s order affirming the magistrate’s denial of his motion to
withdraw his guilty plea.
                                                II.
                                           ANALYSIS
        Morgan argues the district court erred in affirming the magistrate’s denial of Morgan’s
motion to withdraw his guilty plea because he demonstrated just reason for withdrawal. When
reviewing the decision of a district court sitting in its appellate capacity, our standard of review
is the same as expressed by the Idaho Supreme Court.            The Supreme Court reviews the
magistrate record to determine whether there is substantial and competent evidence to support
the magistrate’s findings of fact and whether the magistrate’s conclusions of law follow from
those findings. State v. Korn, 148 Idaho 413, 415, 224 P.3d 480, 482 (2009). If those findings
are so supported and the conclusions follow therefrom, and if the district court affirmed the
magistrate’s decision, we affirm the district court’s decision as a matter of procedure. Id. Thus,
we do not review the decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d
955, 958 (Ct. App. 2014). Rather, we are procedurally bound to affirm or reverse the decision of
the district court. Id.
        Whether to grant a motion to withdraw a guilty plea lies in the discretion of the trial
court. State v. Hanslovan, 147 Idaho 530, 535, 211 P.3d 775, 780 (Ct. App. 2008). When the
motion is made before the pronouncement of sentence, such discretion should be liberally
applied. Id. Before sentencing, the inconvenience to the court and prosecution resulting from a
change of plea is usually slight compared to protecting the right of the accused to trial by jury.
State v. Hawkins, 117 Idaho 285, 291, 787 P.2d 271, 277 (1990); State v. Johnson, 120 Idaho
408, 415, 816 P.2d 364, 371 (Ct. App. 1991). Presentence withdrawal of a guilty plea is not an
automatic right; the defendant has the burden of showing a “just reason” exists to withdraw the
plea. Hawkins, 117 Idaho at 289, 787 P.2d at 275; Hanslovan, 147 Idaho at 535, 211 P.3d at
780. Once the defendant demonstrates a just reason for withdrawing the plea, the State may
avoid the granting of the motion by demonstrating that prejudice would result from withdrawal
of the plea. Hawkins, 117 Idaho at 289, 787 P.2d at 275; State v. Ballard, 114 Idaho 799, 801,
761 P.2d 1151, 1153 (1988). The defendant’s failure to present and support a plausible reason
will dictate against granting withdrawal, even absent prejudice to the State. State v. Ward, 135
Idaho 68, 72, 14 P.3d 388, 392 (Ct. App. 2000).

                                                  3
       Appellate review of the denial of a motion to withdraw a plea is limited to determining
whether the trial court exercised sound judicial discretion as distinguished from arbitrary action.
State v. Gonzales, 158 Idaho 112, 115, 343 P.3d 1119, 1122 (Ct. App. 2015). When a trial
court’s discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered
inquiry to determine: (1) whether the lower court correctly perceived the issue as one of
discretion; (2) whether the lower court acted within the boundaries of such discretion and
consistently with any legal standards applicable to the specific choices before it; and (3) whether
the lower court reached its decision by an exercise of reason. State v. Hedger, 115 Idaho 598,
600, 768 P.2d 1331, 1333 (1989).
       Morgan maintains the just reason for withdrawing his guilty plea before sentencing was
that a term of the plea agreement--requiring the magistrate to enter an order rescinding his
driver’s license suspension--was unfulfilled and that this term was material to his agreeing to the
offer. Had the offer not included the driver’s license suspension rescindment, Morgan argues he
would not have accepted the offer and would have proceeded to trial on both the charges.
However, the material term that formed the basis of Morgan’s motion to withdraw his guilty plea
was determined by the magistrate to be a “legal impossibility.” The Idaho Transportation
Department disregarded the magistrate’s order to rescind Morgan’s driver’s license suspension
because the suspension is administrative in nature. Indeed, pursuant to I.C. 18-8002A(7):
              The facts as found by the hearing officer shall be independent of the
       determination of the same or similar facts in the adjudication of any criminal
       charges arising out of the same occurrence. The disposition of those criminal
       charges shall not affect the suspension required to be imposed under the
       provisions of this section.

Implicit in Morgan’s argument is that he did not understand the possibility that the Idaho
Transportation Department would disregard the magistrate’s order to reinstate his driver’s
license.
       The first step in analyzing a motion to withdraw a guilty plea is to determine whether the
plea was voluntarily, knowingly, and intelligently made. State v. Colyer, 98 Idaho 32, 34, 557
P.2d 626, 628 (1976); State v. Williston, 159 Idaho 215, 218, 358 P.3d 776, 779 (Ct. App. 2015).
“If a plea was not taken in compliance with constitutional due process standards, which require
that a guilty plea be made voluntarily, knowingly and intelligently, then . . . ‘just reason’ will be
established as a matter of law.” State v. Stone, 147 Idaho 330, 333, 208 P.3d 734, 737 (Ct. App.

                                                 4
2009); see also State v. Heredia, 144 Idaho 95, 97, 156 P.3d 1193, 1195 (2007). The question of
whether a plea is entered voluntarily and knowingly is determined by a three-part inquiry:
(1) whether the defendant’s plea was voluntary in the sense that he understood the nature of the
charges and was not coerced; (2) whether the defendant knowingly and intelligently waived his
rights to a jury trial, to confront his accusers, and to refrain from incriminating himself; and
(3) whether the defendant understood the consequences of pleading guilty. Colyer, 98 Idaho at
34, 557 P.2d at 628. Idaho law requires that, on appeal, voluntariness of the guilty plea and
waiver be reasonably inferred from the record as a whole. State v. Carrasco, 117 Idaho 295,
300, 787 P.2d 281, 286 (1990). In Idaho, it is well-settled that the trial court is not specifically
required to follow any prescribed litany or to enumerate rights which a defendant waives by
pleading guilty, so long as the record as a whole, and all reasonable inferences drawn therefrom,
affirmatively show that the plea was made voluntarily, knowingly and intelligently. Colyer, 98
Idaho 32, 35, 557 P.2d 626, 629 (1976); Carrasco, 117 Idaho at 300, 787 P.2d at 286.
       In State v. Rose, 122 Idaho 555, 556, 835 P.2d 1366, 1367 (Ct. App. 1992), the defendant
pled guilty to aggravated battery and first degree burglary. In exchange, the State dismissed a
rape charge and a persistent violator enhancement. Id. at 556-57, 835 P.2d 1367-68. The State
also agreed not to recommend a sentence in excess of ten years on the aggravated battery charge
and not to recommend a sentence in excess of fifteen years indeterminate on the first degree
burglary charge.    Id. at 557, 835 P.2d at 1368.        The court, however, went outside the
recommendation and imposed longer sentences than the State sought. Id. at 558, 835 P.2d at
1369. The defendant argued that his guilty pleas were not voluntarily and knowingly entered.
Id. We held otherwise, reasoning in part that the defendant understood the court could go
outside the State’s sentencing recommendations and impose a longer sentence because the court
instructed Rose that maximum sentences could be imposed. Id. at 559, 835 P.2d at 1370. That
is, we concluded that the defendant understood the consequences of pleading guilty.
       Conversely, when a defendant fails to understand the inevitable consequences of his
guilty plea because the material benefit for which the defendant had bargained when he entered
the plea is legally impossible for him to obtain, the defendant’s plea is unknowing and
involuntary. State v. Denk, 758 N.W.2d 775, 789 (Wis. 2008); State v. Dawson, 688 N.W.2d 12,
16-17 (Wis. Ct. App. 2004). Thus, a plea agreement that cannot be fulfilled based upon legal
impossibility should be vacated. State v. Wilson, 703 S.E.2d 301, 307 (W. Va. 2010).

                                                 5
       Whether the defendant understood the consequences of pleading guilty, which is the third
part of the inquiry used to determine whether a plea is entered voluntarily, knowingly and
intelligently, is most relevant in this case. Morgan essentially argues that he did not understand
the possibility that the Idaho Transportation Department would disregard the magistrate’s order
to reinstate his driver’s license. Thus, Morgan effectively argues he did not understand the
consequences of pleading guilty. The rescission of the license suspension was a bargained-for
consequence of the plea. That rescission did not happen, and in fact could not happen, was a
consequence that was not understood. Furthermore, the record reveals the parties understood the
magistrate had “done this before” and understood the magistrate to mean that if he did enter an
order to rescind the suspension, it would be possible for Morgan to get his license back. Thus,
Morgan did not enter the guilty plea knowingly and intelligently because the court lacked
jurisdiction to rescind Morgan’s driver’s license suspension. Rescinding Morgan’s driver’s
license suspension was a legal impossibility.
       The district court correctly noted that there is no indication that a withdrawal of Morgan’s
guilty plea would have any effect on the state of Morgan’s license. However, Morgan contends
he would not have pled guilty had he known that the court lacked jurisdiction to reinstate his
driver’s license. Any defendant would assume that when a guilty plea stipulates that the court
will enter an order to reinstate a driver’s license, the court in fact has the authority for such
action and such action will be carried out.2 This case is different from Rose because the
defendant there knew that the court could go outside the recommended sentence. Here, Morgan
did not know and could not reasonably know, unless his attorney informed him otherwise, that
the magistrate was unable to reinstate his driver’s license.
       Because Morgan did not enter his guilty plea knowingly or intelligently, a just reason for
withdrawal of the plea exists as a matter of law. The State on appeal failed to demonstrate, or
even argue, that prejudice would result from withdrawal of the plea. Accordingly, this motion
should have been granted. The district court’s order affirming the denial of Morgan’s motion to
withdraw his guilty plea is vacated and the case is remanded with direction to allow Morgan to
withdraw his guilty plea. The State is permitted to refile the DUI and driving without privileges

2
       We recognize that the “Notice of Suspension for Failure of Evidentiary Testing” advised
Morgan that the administrative suspension is separate from any other suspension ordered by the
court. However, the magistrate implied it could reinstate Morgan’s driver’s license, and Morgan
had no reason to believe otherwise.
                                                  6
charges that were dismissed as a result of the plea agreement. State v. Henderson, 113 Idaho
411, 414, 744 P.2d 795, 798 (Ct. App. 1987).
                                               III.
                                        CONCLUSION
       The district court erred in affirming the magistrate’s denial of Morgan’s motion to
withdraw his guilty plea because Morgan did not enter his guilty plea knowingly or intelligently.
The district court’s order is vacated and the case is remanded for proceedings consistent with this
opinion.
       Judge GRATTON and Judge HUSKEY CONCUR.




                                                7